Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 are pending in the application.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
Parag. [0037] should be amended as follows to comply with the ref. nos. shown in Fig. 6:
--[0037]         Referring to FIG. 6, a schematic cross-section view of an "L-shaped" lug 600 is illustrated according to various embodiments. The L-shaped lug 600 may comprise a single flange 622 substantially perpendicular to a support 626. The single flange 622 may join with the support 326 at a first end  627 of the support 326. The L-shaped lug 600 may comprise continuous fibers  610 extending through the single flange 622 and the support.--

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678